IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MELVIN B. THOMPSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5417

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 12, 2015.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Melvin B. Thompson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Lauren L. Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.